   Case: 1:18-cv-00540-WOB Doc #: 39 Filed: 10/12/18 Page: 1 of 3 PAGEID #: 304



                     UNITED STATES DISTRICT COURT
          FOR THE SOUTHERN DISTRICT OF OHIO, WESTERN DIVISION
 STEPHANIE LEIGH WHITAKER,                   )         CIVIL COMPLAINT
 et al.                                      )
                                             )         Case No. 1:18-cv-00540-WOB
         Plaintiffs,                         )
                                             )
 v.                                          )
                                             )
 JUDGE JOSEPH W. KIRBY,                      )         JUDGE WILLIAM O. BERTELSMAN
                                             )
         Defendant.                          )

      REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR EXPEDITED HEARING

        The legal issues and relief sought in this case are narrow, but the harm to Plaintiffs’

children is significant. Because injunctive relief is unavailable an expedited trial schedule

is essential to remedy that harm. See Doc. 20 & Doc. 20-1.

        As demonstrated by Plaintiffs’ proposed declaratory judgment order (Doc. 38),

Plaintiffs do not seek to overturn Judge Kirby’s decision in the name-change action filed

by the Whitakers. Instead, Plaintiffs seek equal treatment of the name-change petitions

they filed, or will file, on behalf of their transgender children in a manner that is consistent

in all respects with Defendant’s treatment of the name-change applications of non-

transgender minors. Judge Kirby already conceded that he treats name-change petitions

filed on behalf of transgender minors “differently” than name-change petitions for non-

transgender minors. Doc. 30, PAGEID: 236, 245. The proposed declaratory judgment

addresses Judge Kirby’s conduct that Plaintiffs allege violates the Equal Protection Clause

of the United States Constitution.

        Given the limited scope of this case, Plaintiffs are confident that the case can be



                                                 [1]
  Case: 1:18-cv-00540-WOB Doc #: 39 Filed: 10/12/18 Page: 2 of 3 PAGEID #: 305



completed on an expedited basis. Plaintiffs concur with Judge Kirby’s representation that

the parties should be able to reach agreement on issues the parties anticipate may arise,

avoiding delays in the trial schedule set by the Court. Counsel for Plaintiffs look forward

to discussing this further with opposing counsel, as well as any other potential issues, as

part of a Rule 26(f) conference.

       For these reasons, Plaintiffs respectfully request that the Court set an expedited

trial schedule to avoid further harm to Plaintiffs’ transgender children.



                                                  Respectfully submitted,

                                                  /s/ Joshua R Langdon
                                                  Joshua R. Langdon, Ohio Bar #90956
                                                  Josh Langdon, LLC
                                                  810 Sycamore Street, Fl. 2
                                                  Cincinnati, Ohio 45202
                                                  Phone: (513) 246-1400
                                                  Fax: (513) 263-9000
                                                  E-mail: josh@joshlangdon.com

                                                  Shannon Minter*
                                                  Christopher Stoll*
                                                  Asaf Orr*
                                                  National Center for Lesbian Rights
                                                  870 Market Street, Suite 370
                                                  San Francisco, CA 94102
                                                  Phone: (415) 392-6257
                                                  Fax: (415) 392-8442
                                                  sminter@nclrights.org
                                                  cstoll@nclrights.org
                                                  aorr@nclrights.org

                                                  Attorneys for Plaintiffs


                                                  * pro hac vice pending




                                            [2]
   Case: 1:18-cv-00540-WOB Doc #: 39 Filed: 10/12/18 Page: 3 of 3 PAGEID #: 306



                                 CERTIFICATE OF SERVICE

       I, Joshua Langdon, Esq., do hereby certify that on this 12th day of October, 2018, I
caused true and correct copies of the foregoing to be filed via the Court’s CM/ECF system,
causing service on all counsel of record.

                                                    /s/ Joshua R Langdon




                                              [3]
